 1                                                   THE HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6
                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
 7
                                     IN SEATTLE
 8     HT-SEATTLE OWNER, LLC, a
       Delaware limited liability company                No. 2:19-cv-01713-RSL
 9
                              Plaintiff,                 STIPULATED MOTION & ORDER
                                                         OF DISMISSAL
10
              v.
11     INDIAN HARBOR INSURANCE
       COMPANY, a foreign insurance
12     company,

13                            Defendant.
                                       I.      STIPULATION
14
            This case has been fully resolved by settlement. Plaintiff HT-Seattle Owner and
15
     Defendant Indian Harbor Insurance Company stipulate that this matter can and should be
16
     dismissed with prejudice and without any award of costs or attorney’s fees to either party.
17
            DATED this 20th day of December 2019.
18
          HARPER | HAYES PLLC                         DUANE MORRIS LLP
19
          By: s/ Todd C. Hayes                        By: s/ Daniel Heidtke
20           Todd C. Hayes, WSBA No. 26361                Daniel Heidtke, WSBA No. 51034
             600 University Street, Suite 2420            801 Second Avenue, Suite 800
21           Seattle, WA 98101                            Seattle, WA 98104
             206.340.8010                                 213.689.7421
22           todd@harperhayes.com                         dbheidtke@duanemorris.com
             Attorneys for Plaintiff                      Attorneys for Defendant
23

      STIPULATED MOTION & ORDER OF DISMISSAL - 1                         HARPER | HAYES PLLC
                                                                              One Union Square
                                                                       600 University Street, Suite 2420
                                                                          Seattle, Washington 98101
                                                                          Telephone: 206-340-8010
 1                                       II.      ORDER

 2           Based on the stipulation, IT IS ORDERED:

 3           This matter is dismissed with prejudice and without any award of costs or attorney’s

 4   fees to either party.

 5

 6           Dated this 20th day of December, 2019.

 7
                                          A
                                          JUDGE ROBERT S. LASNIK
 8
                                          UNITED STATES DISTRICT COURT
 9
     Presented by:
10
     HARPER | HAYES PLLC
11
     By: s/ Todd C. Hayes
12       Todd C. Hayes, WSBA No. 26361
         Attorneys for Plaintiff
13
     DUANE MORRIS LLP
14
     By: s/ Daniel Heidtke
15       Daniel Heidtke, WSBA No. 51034
         Attorneys for Defendant
16

17

18

19

20

21

22

23

      STIPULATED MOTION & ORDER OF DISMISSAL - 2                       HARPER | HAYES PLLC
                                                                            One Union Square
                                                                     600 University Street, Suite 2420
                                                                        Seattle, Washington 98101
                                                                        Telephone: 206-340-8010
